DETAILED ACTION
  Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of Qing (CN105140623) [submitted by applicant].
Qing in figures 1-4 discloses a mobile terminal antenna, comprising: a main ground board 170, an isolation sheet 190 and a metal frame 110,120,130 surrounding the main ground board; wherein the main ground board is arranged within the metal frame; wherein the metal frame comprises a first section 110 and a second section 130, an inner edge of the metal frame corresponding to the first section is connected with an edge of the main ground board, an inner edge of the metal frame corresponding to the second section is separated from the edge of the main ground board (figure 1), at least one opening S1,S2 is provided in the second section, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over the publication of Qing (CN105140623) [submitted by applicant].
The publication of Qing (CN105140623) had been discussed but fails to teach wherein a thickness of the isolation sheet is smaller than 1mm, wherein a distance between the isolation sheet and the antenna arm at each side of the isolation sheet is greater than 0.5mm and wherein a resonant frequency of each isolation sheet and a grounded part of the isolation sheet is higher than a maximum operation frequency of the antenna arm at each side of the isolation sheet.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide the publication of Qing (CN105140623) with a thickness of the isolation sheet is smaller than 1mm, a distance between the isolation sheet and the antenna arm at each side of the isolation sheet is greater than 0.5mm and a resonant frequency of each isolation sheet and a grounded part of the isolation sheet is higher than a maximum operation frequency of the antenna arm at each side of the isolation sheet for the purpose of vary the dimensions the isolation sheet so as to improve the antenna gain.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Ayala Vazquez et al., Xiong et al., Lee et al., Guo, Lee et al. and Yu et al. are cited as of interested and illustrated a similar structure to a mobile terminal antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845